Citation Nr: 0534198	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by sensory loss of the hands and feet.

2.  Entitlement to an initial compensable evaluation for a 
scar on the nose, residual of removal of a cyst.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1971 until his retirement from active military 
service in November 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1996 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which adjudicated multiple service connection 
claims filed by the veteran.  Only the two claims listed on 
the first page of this decision are currently before the 
Board for appellate review, the other claims adjudicated  by 
VA in April 1996 having been resolved.

In June 2000 and in August 2003, the Board remanded this case 
to the RO.  The case was most recently returned to the Board 
in June 2005. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no competent medical evidence of a diagnosis of 
any current disability of the veteran's hands and feet 
manifested by sensory loss.

3.  A scar on the veteran's nose, residual of removal of a 
cyst, is manifested by one characteristic of disfigurement, a 
width greater than 0.6 centimeter, but is not manifested by 
tissue loss and gross distortion and asymmetry of the nose 
and is productive of no more than moderate impairment.  



CONCLUSIONS OF LAW

1.  A disability of the hands and feet manifested by sensory 
loss was not incurred in or aggravated by service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2005).

2.  The schedular criteria for an evaluation of 10 percent, 
but no more, for a scar on the nose, residual of removal of a 
cyst, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A remedial VCAA notice letter sent by the RO in Louisville, 
Kentucky, to the veteran in March 2001 informed him of the 
evidence needed to substantiate his service connection claim, 
of the evidence which VA had obtained and would attempt to 
obtain, and of the evidence which he should submit in support 
of his service connection claim.  The Louisville RO's March 
2001 letter did not contain the fourth element of notice 
listed by the Court in Pelegrini II.  VCAA notice letters 
sent by VA's Appeals Management Center (AMC) to the veteran 
in February 2004 and in July 2004 contained all four elements 
of notice listed by the Court in Pelegrini II.       

The Board finds that the timing of the VCAA notices in this 
case did not affect the essential fairness of the 
adjudication of the veteran's claims decided herein.  The 
veteran and his representative have had ample opportunity 
during the more than nine years the veteran's claims on 
appeal have been pending to identify and present pertinent 
evidence.  Furthermore, a supplemental statement of the case 
furnished to the veteran by the AMC in April 2005 which 
contained the complete text of 38 C.F.R. § 3.159 notified the 
veteran and his representative that his claims had been re-
adjudicated and that VA's previous determinations on those 
claims had been confirmed and continued.  For these reasons, 
the Board concludes that the veteran will be in no way 
prejudiced by the Board's proceeding to decide his claims 
which are currently before the Board and that VA's duty to 
notify has been satisfactorily fulfilled.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).

VA has also fulfilled the duty to assist with regard to the 
increased rating claims decided herein.  VA obtained the 
veteran's service medical records and records of his post-
service medical treatment which he identified.  In addition, 
VA afforded the veteran VA examinations to evaluate the 
nature and severity of his service-connected scar on his nose 
and to determine whether he has a current neurological 
disability of his hands and feet etiologically related to his 
active service.  The veteran and his representative have not 
identified any additional existing evidence which might be 
pertinent to the claims on appeal.  For these reasons, the 
Board finds that further assistance is not required and the 
case is ready for appellate review.


II. Legal Criteria

A. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection requires 
a finding of the existence of a current disability and a 
connection between the veteran's service and the disability.  
Watson v. Brown, 
4 Vet. App. 309 (1993).

When an organic disease of the nervous system is manifested 
to a compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2005). 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
 
B.  Higher Initial Disability Rating 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (rating schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2005).  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The rating schedule criteria for evaluating disabilities of 
the skin were 
revised during the pendency of the veteran's appeal effective 
August 30, 2002.  
67 Fed. Reg. 49590-49599 (July 31, 2002).

Prior to the amendments, 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002), pertaining to disfiguring scars of the head, 
face, or neck, provided that a slight disfiguring scar of the 
head, face, or neck warranted a non-compensable (zero 
percent) evaluation.  A moderate disfiguring scar of the 
head, face, or neck warranted an evaluation of 10 percent.  
An evaluation of 30 percent required a severe disfiguring 
scar of the head, face, or neck, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  

The revised criteria for rating skin disabilities include 
38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfigurement of the head, face, or neck, which provides that 
an evaluation of 10 percent is warranted for disfigurement of 
the head, face, or neck with one characteristic of 
disfigurement.  An evaluation of 30 percent requires  
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with two or three characteristics of disfigurement.  

Note (1) to revised Diagnostic Code 7800 provides that 
the eight characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
Surface contour of scar elevated or depressed on 
palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.). 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 

C. Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

III. Factual Background and Analysis

A. Service Connection

The veteran's service medical records reveal that, in an 
attachment to a report of medical history in September 1993, 
he stated that he recurrent tingling in his feet, but at a 
medical examination in September 1993 his lower extremities 
and neurologic system were evaluated as normal.  Also, in a 
report of medical history for retirement in September 1995, 
he stated that he often had numbness in his hands and feet, 
but at a medical examination retirement in September 1995 his 
upper extremities, lower extremities, and neurologic system 
were evaluated as normal.   

At a VA general medical examination in January 1996, the 
veteran complained of a ten year history of paresthesias of 
the hands and feet.  On neurological examination, no sensory 
deficits were noted.  Deep tendon reflexes in the upper 
extremities were plus two and symmetric.  Deep tendon 
reflexes in the Achilles tendon are were one plus and 
symmetric.  The examiner reported that the etiology of the 
veteran's complaint of paresthesias of the hands and feet was 
unknown.

There is no competent medical evidence of record showing that 
a neurological disability of the veteran's hands and feet, 
manifested by sensory loss, was manifested to a compensable 
degree within one year of the veteran's separation from 
active military service, and so the Board finds that there is 
no basis in fact or in law on which to allow presumptive 
service connection for a disability of the hands and feet on 
a presumptive basis.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

At a VA brain and spinal cord examination in December 2001, 
the veteran complained of numbness and sensory loss in his 
hands and feet.  A sensory examination revealed normal light 
touch, position, and vibration in the veteran's upper and 
lower extremities.  The pertinent assessment was intermittent 
numbness in the hands and feet of unexplained etiology, 
neurological examination unremarkable for any signs of 
peripheral neuropathy.  The examining neurologist  noted that 
the veteran underwent an electromyelogram (EMG) study in 1995 
which disclosed no evidence of peripheral neuropathy.  He 
stated that an absence of ankle deep tendon reflexes and a 
positive Romberg, not shown on examination of the veteran, 
would be seen with peripheral neuropathy.  He remarked 
further that the nystagmoid movements seen during the 
neurological examination of the veteran had features 
suggestive of voluntary control such as are seen with 
functional disorders.  The Board notes that a functional 
disorder is a disorder of function having no organic basis.  
See Dorland's Illustrated Medical Dictionary 494 (28th ed., 
1994).

At a VA neurological examination in March 2005, the veteran 
stated that he had had tingling of his hands and feet since 
1984.  He was unsure about any precipitating or aggravating 
factors.  He was unable to state whether there were factors 
or medications which alleviated his claimed condition.  The 
examining neurologist ordered a nerve conduction velocity 
study of the veteran's arms and legs, and he found that the 
reported results were inconclusive.  (The physician who 
interpreted the EMG which the veteran had undergone in March 
2005 stated that he was unable to say whether the very mild 
slowing of the bilateral median sensories and the bilateral 
ulnar sensories which were at the lower limits of abnormal 
seen on the veteran's study were normal variants or showed 
very mild early peripheral neuropathy).  After reviewing the 
report of the EMG and conducting a clinical neurological 
examination of the veteran, the examining neurologist found 
that there was insufficient clinical evidence in the 
veteran's case to warrant a diagnosis of any current chronic 
or acute neurological disorder of the hands or of the feet.

As a layman, the veteran is not qualified to offer an opinion 
on a question of medical diagnosis or medical causation, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
the Board finds that his stated history and subjective 
complaints concerning numbness/tingling of his hands and feet 
do not constitute competent medical evidence of a diagnosis 
of neurological disease or deficit.  See 38 C.F.R. § 3.159(a) 
(2005) 

Because the record in this case does not contain any 
competent medical evidence of a diagnosis of a current 
neurological disease of the veteran's hands or feet, the 
Board must conclude that there is no basis in fact or in law 
on which service connection for a disability manifested by 
sensory loss of the hands and feet may be allowed at this 
time, and so entitlement to that benefit is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005); Rabideau, Watson, supra.   

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a disability 
manifested by sensory loss of the hands and feet, the benefit 
of the doubt doctrine does not apply on that issue.  
38 U.S.C.A. § 5107(b) (West 2002). 

B.  Higher Initial Disability Rating for Scar on Nose

At a VA scars examination in June 1993, the examining 
physician found that the veteran's service-connected scar on 
the nose is circular and is one centimeter wide.  Because 
this scar is at least 0.6 centimeter wide at its widest 
point, the Board finds, one characteristic of disfigurement 
of the face as listed in Note (1) to revised Diagnostic Code 
7800 and thus warrants an evaluation of 10 percent under the 
provisions of that diagnostic code.  However, neither the 
report of the VA scars examination in June 1993 nor any other 
competent medical evidence of record shows that the veteran's 
service-connected scar on the nose is manifested by any other 
characteristic of disfigurement of the face listed in Note 
(1) to revised Diagnostic Code 7800 or demonstrates that 
there is any tissue loss or gross distortion or asymmetry of 
the veterans' nose, and so the veteran is not entitled to an 
evaluation higher than 10 percent under that diagnostic code.  
Furthermore, there is no competent medical evidence of record 
showing that the veteran's service connected scar on the nose 
has produced any marked and unsightly deformity of his face 
at any time during the appeal period or has otherwise been 
productive of severe impairment so as to warrant an 
evaluation higher than 10 percent under the former 38 C.F.R. 
§ 4.118,  Diagnostic Code 7800 (2002).  The Board concludes 
that the veteran is entitled to an evaluation of 10 percent, 
but no more, for his service-connected scar on the nose.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005). 

ORDER

Entitlement to service connection for a disability manifested 
by sensory loss of the hands and feet is denied.

An evaluation of 10 percent is granted for a scar on the 
nose, residual of removal of a cyst, subject to governing 
regulations concerning monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


